    Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 1 of 21        PageID #: 720




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

SOPHIA BROTHERS,                           )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:20-00042-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Sophia Brothers brought this action under 42 U.S.C. §§ 405(g) and

1383(c)(3) seeking judicial review of a final decision of the Defendant Commissioner

of Social Security denying her applications for a period of disability and disability

insurance benefits (collectively, “DIB”) under Title II of the Social Security Act, 42

U.S.C. § 401, et seq., and supplemental security income (“SSI”) under Title XVI of

the Social Security Act, 42 U.S.C. § 1381, et seq.1 Upon due consideration of the

parties’ briefs (Docs. 13, 14, 15) and those portions of the transcript of the

administrative record (Doc. 12) relevant to the issues raised, the Court finds that

the Commissioner’s final decision is due to be AFFIRMED.2



1 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119
(1987).

2With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
 Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 2 of 21           PageID #: 721




                          I.     Procedural Background

      Brothers filed the subject DIB and SSI applications with the Social Security

Administration (“SSA”) on November 29, 2016. After they were initially denied,

Brothers requested, and on October 1, 2018, received, a hearing before an

Administrative Law Judge (“ALJ”) with the SSA’s Office of Disability Adjudication

and Review. On February 27, 2019, the ALJ issued an unfavorable decision on

Brothers’s applications, finding her not disabled under the Social Security Act and

therefore not entitled to benefits. (See Doc. 12, PageID.62-79).

      The Commissioner’s decision on Brothers’s applications became final when

the Appeals Council for the Office of Disability Adjudication and Review denied her

request for review of the ALJ’s unfavorable decision on December 30, 2019. (Id.,

PageID.49-53). Brothers subsequently brought this action under §§ 405(g) and

1383(c)(3) for judicial review of the Commissioner’s final decision. See 42 U.S.C. §

1383(c)(3) (“The final determination of the Commissioner of Social Security after a

hearing [for SSI benefits] shall be subject to judicial review as provided in section

405(g) of this title to the same extent as the Commissioner’s final determinations

under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final

decision of the Commissioner of Social Security made after a hearing to which he

was a party, irrespective of the amount in controversy, may obtain a review of such

decision by a civil action commenced within sixty days after the mailing to him of



civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 18, 19). With the Court’s consent, the parties
jointly waived the opportunity to present oral argument. (See Docs. 17, 20).
 Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 3 of 21            PageID #: 722




notice of such decision or within such further time as the Commissioner of Social

Security may allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262

(11th Cir. 2007) (“The settled law of this Circuit is that a court may review, under

sentence four of section 405(g), a denial of review by the Appeals Council.”).

                             II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the
    Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 4 of 21      PageID #: 723




[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). See

also Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“A

preponderance of the evidence is not required. In determining whether substantial

evidence supports a decision, we give great deference to the ALJ’s factfindings.”

(citation omitted)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3



3   See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
    Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 5 of 21     PageID #: 724




        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4



(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter, 808 F.3d at 822 (“In light of our deferential review,
there is no inconsistency in finding that two successive ALJ decisions are supported
by substantial evidence even when those decisions reach opposing conclusions.
Faced with the same record, different ALJs could disagree with one another based
on their respective credibility determinations and how each weighs the evidence.
Both decisions could nonetheless be supported by evidence that reasonable minds
would accept as adequate.”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991)
(“Substantial evidence may even exist contrary to the findings of the ALJ, and we
may have taken a different view of it as a factfinder. Yet, if there is substantially
supportive evidence, the findings cannot be overturned.”); Edlund v. Massanari, 253
F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence
is susceptible to more than one rational interpretation, the court may not substitute
its judgment for that of the Commissioner.”).

4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
 Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 6 of 21             PageID #: 725




      The “substantial evidence” “standard of review applies only to findings of



(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
 Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 7 of 21             PageID #: 726




fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211
    Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 8 of 21     PageID #: 727




(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be

upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB and SSI requires a showing that the claimant is under a



5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 9 of 21        PageID #: 728




disability, 42 U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2), meaning that the claimant is

unable “to engage in any substantial gainful activity by reason of a medically

determinable physical or mental impairment ... which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005



6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 10 of 21          PageID #: 729




(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Although the “claimant bears the burden of

demonstrating the inability to return to [his or] her past relevant work, the

Commissioner of Social Security has an obligation to develop a full and fair record.”

Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established that the

ALJ has a basic duty to develop a full and fair record. Nevertheless, the claimant

bears the burden of proving that he is disabled, and, consequently, he is responsible

for producing evidence in support of his claim.” (citations omitted)). “This is an

onerous task, as the ALJ must scrupulously and conscientiously probe into, inquire

of, and explore for all relevant facts. In determining whether a claimant is disabled,

the ALJ must consider the evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802

F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and quotation omitted).
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 11 of 21           PageID #: 730




      If a court determines that the Commissioner reached his decision “by

focusing upon one aspect of the evidence and ignoring other parts of the record[, i]n

such circumstances [the court] cannot properly find that the administrative decision

is supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant

properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied

review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 12 of 21           PageID #: 731




                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Brothers met the applicable insured

status requirements through December 31, 2015, and that she had not engaged in

substantial gainful activity since the alleged disability onset date of May 27, 2015.7

(Doc. 12, PageID.68). At Step Two, 8 the ALJ determined that Brothers had the

following severe impairments: major depressive disorder, diabetes mellitus,

diastolic dysfunction, migraines, and obesity. (Doc. 12, PageID.68). At Step Three,9

the ALJ found that Brothers did not have an impairment or combination of

impairments that met or equaled the severity of a specified impairment in Appendix

1 of the Listing of Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (Doc. 12,

PageID.69-71).


7 “For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file. For DIB claims, a claimant is eligible
for benefits where she demonstrates disability on or before the last date for which
she were insured.” Moore, 405 F.3d at 1211 (citation omitted).

8 “The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).

9Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 13 of 21           PageID #: 732




         At Step Four,10 the ALJ determined that Brothers had the residual functional

capacity (RFC) “to perform light work as defined in 20 CFR 404.1567(b) and

416.967(b)[11] limited to the simple, routine tasks of unskilled work involving short




10   At Step Four,

         the ALJ must assess: (1) the claimant's residual functional capacity
         (“RFC”); and (2) the claimant's ability to return to her past relevant
         work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
         regulations define RFC as that which an individual is still able to do
         despite the limitations caused by his or her impairments. 20 C.F.R. §
         404.1545(a). Moreover, the ALJ will “assess and make a finding about
         [the claimant's] residual functional capacity based on all the relevant
         medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
         Furthermore, the RFC determination is used both to determine
         whether the claimant: (1) can return to her past relevant work under
         the fourth step; and (2) can adjust to other work under the fifth
         step…20 C.F.R. § 404.1520(e).

         If the claimant can return to her past relevant work, the ALJ will
         conclude that the claimant is not disabled. 20 C.F.R. §
         404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
         relevant work, the ALJ moves on to step five.

         In determining whether [a claimant] can return to her past relevant
         work, the ALJ must determine the claimant's RFC using all relevant
         medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
         is, the ALJ must determine if the claimant is limited to a particular
         work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
         claimant’s RFC and determines that the claimant cannot return to her
         prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

11 “To determine the physical exertion requirements of different types of
employment in the national economy, the Commissioner classifies jobs as sedentary,
light, medium, heavy, and very heavy. These terms are all defined in the
regulations … Each classification … has its own set of criteria.” Phillips, 357 F.3d
at 1239 n.4. The criteria for “light” work are as follows:
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 14 of 21           PageID #: 733




simple instructions and simple work decisions with few changes in the work setting,

all of which are gradually introduced[,]” with the additional limitation that she “can

only occasionally interact with supervisors, co-workers, and the public.” (Doc. 12,

PageID.71-77). Based on the RFC, the ALJ determined that Brothers was not able

to perform any past work. (Id., PageID.77).

      At Step Five, after considering testimony from a vocational expert,12 the ALJ

found that there existed a significant number of jobs in the national economy that

Brothers could perform given her RFC, age, education, and work experience. (Doc.

12, PageID.77-79). Thus, the ALJ found that Brothers was not disabled under the

Social Security Act during the adjudicatory period relevant to her applications. (Id.,



      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds. Even
      though the weight lifted may be very little, a job is in this category
      when it requires a good deal of walking or standing, or when it
      involves sitting most of the time with some pushing and pulling of arm
      or leg controls. To be considered capable of performing a full or wide
      range of light work, you must have the ability to do substantially all of
      these activities. If someone can do light work, we determine that he or
      she can also do sedentary work, unless there are additional limiting
      factors such as loss of fine dexterity or inability to sit for long periods
      of time.

20 C.F.R. §§ 404.1567(b), 416.967(b).

12“[T]he ALJ may determine whether the claimant has the ability to adjust to other
work in the national economy … by the use of a vocational expert. A vocational
expert is an expert on the kinds of jobs an individual can perform based on his or
her capacity and impairments. When the ALJ uses a vocational expert, the ALJ will
pose hypothetical question(s) to the vocational expert to establish whether someone
with the limitations that the ALJ has previously determined that the claimant has
will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 15 of 21           PageID #: 734




PageID.79).

                                   IV.   Analysis

                                  a.     Migraines

      The ALJ found that Brothers’s migraines were a severe impairment at Step

Two, but at Step Four found that they did not result in disabling limitations as

Brothers claimed. The ALJ reached this conclusion after observing that the

notations of migraine headaches in the record were based largely on Brothers’s

subjective reports, and were not supported by objective testing or observation. (See

Doc. 12, PageID.73).

      Brothers protests that the ALJ “failed to discuss” Social Security Ruling

(SSR) 19-4p, 2019 WL 4169635, 13 used for “evaluating cases involving primary

headache disorders,” and claims that SSR 19-4p “does not indicate there is any

objective test to” diagnose migraine headaches. (Doc. 13, PageID.691, 695). First, it

is not surprising that the ALJ failed to mention SSR 19-4p, as that ruling only took

effect on August 26, 2019 – six months after the ALJ issued his unfavorable

decision on Brothers’s applications. Second, Brothers does not accurately represent



13 “Social Security Rulings are agency rulings published under the Commissioner's
authority and are binding on all components of the Administration. Sullivan v.
Zebley, 493 U.S. 521, 531 n.9, 110 S. Ct. 885, 891 n.9, 107 L. Ed. 2d 967 (1990).
Even though the rulings are not binding on [federal courts], [they are] nonetheless
accord[ed] great respect and deference, if the underlying statute is unclear and the
legislative history offers no guidance. B. ex rel. B. v. Schweiker, 643 F.2d 1069, 1071
(5th Cir. 1981).” Klawinski v. Comm'r of Soc. Sec., 391 F. App'x 772, 775 (11th Cir.
2010) (per curiam) (unpublished). Additionally, courts “require the agency to follow
its regulations “where failure to enforce such regulations would adversely affect
substantive rights of individuals.” Washington v. Comm'r of Soc. Sec., 906 F.3d
1353, 1361 (11th Cir. 2018) (quotations omitted).
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 16 of 21         PageID #: 735




SSR 19-4p. While that ruling provides that “imaging … is not required for a

primary headache disorder diagnosis[,]” it does not state that there is no objective

way to diagnose migraine disorder. SSR 19-4p, 2019 WL 4169635, at *4. To the

contrary, SSR 19-4p recognizes that “[p]hysicians diagnose a primary headache

disorder after reviewing a person’s full medical and headache history and

conducting a physical and neurological examination[,]” and that “laboratory tests or

imaging scans” – such as CT scans, MRIs, and sinus x-ray, among others – can be

used “[t]o rule out other medical conditions that may result in the same or similar

symptoms…” Id. (emphasis added). As the Commissioner correctly points out, SSR

19-4p also makes clear that, as with other medically determinable impairments,

primary headache disorders must “be established by objective medical evidence[,]”

and that a finding of disability will not be “based on a person’s statement of

symptoms alone.” Id., at *2.

      Brothers points to notes from a January 14, 2017 examination by Brett

Martin, M.D., at which the physician noted that Brothers claimed she was unable to

walk on her toes and heels “secondary to headache,” and that bending over “acutely

exacerbates her migraine.” (Doc. 12, PageID.427). At that same examination,

Brothers also claimed that she was unable to keep her eyes open for a fundiscopic

exam because “the light caused excruciating pain.” (Id., PageID.426). However,

these statements support the ALJ’s finding that notations of migraines were largely

based on Brothers’s own subjective claims. Brothers also claims that Huey Kidd,

D.O., has “treated her on several occasions for migraines[,]” and conclusorily claims
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 17 of 21         PageID #: 736




that “[t]hese treatments would also require observation. (Doc. 13, PageID.692).

However, Brothers points to nothing in Dr. Kidd’s treatment notes, such as

objective findings or testing, that cuts against the ALD’s finding. Rather, she

appears to be asking the Court to simply make the inference that the mere fact Dr.

Kidd treated Brothers for migraines necessarily suggests that there were objective

signs and findings to support the treatment. However, at most this is an invitation

to the Court to impermissibly reweigh the evidence or substitute its judgment for

the ALJ’s.14

                             b.    Medical Opinions

      Brothers also challenges the ALJ’s decision to give only partial weight to the


14     The fact that Brothers fails to cite any specific notations from her treating
physician, Dr. Kidd, for objective support for her migraines, and instead primarily
relies on notations in the report of one-time examining physician Dr. Martin,
further diminishes her argument on this point.
       The ALJ also noted that there was “no indication of any headache having
sent her to the ER or indications of less conservative treatment being
recommended.” (Doc. 12, PageID.73). Brothers challenges the accuracy of this
statement by pointing out that “Dr. Kidd’s records indicate medications being
prescribed, refilled or changed at his visits” (Doc. 13, PageID.692), but fails to
elaborate on how such evidence renders the ALJ’s statement reversibly inaccurate.
The ALJ’s decision indicates that he was aware that Brothers was taking
medication for her migraines.
       Brothers also claims that the statements by the ALJ on the record at
Brothers’s hearing indicate that the ALJ “relied on his own personal opinions
regarding Ms. Brothers’ condition and treatment,” rather than the objective medical
evidence. (Doc. 13, PageID.694). Having reviewed the portions of the hearing
transcript to which Brothers cites, the undersigned finds that the ALJ’s statements
were legitimate attempts to address inconsistencies in the record – specifically, the
fact that Brothers continued to take Topamax for her migraines despite claiming
that they were getting worse, and the fact that Brothers claimed Topamax made her
sleepy during the day but kept her up at night. See Wheeler v. Heckler, 784 F.2d
1073, 1075 (11th Cir. 1986) (per curiam) (The Commissioner “is charged with the
duty to weigh the evidence, to resolve material conflicts in the testimony, and to
determine the case accordingly.”).
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 18 of 21          PageID #: 737




medical opinions of examining physician Dr. Martin and examining psychologist

Nina Tocci, Ph.D., and little weight to the medical opinion of treating physician Dr.

Kidd. 15 Regarding Dr. Martin, Brothers challenges the ALJ’s finding that “his



15     “ ‘Medical opinions are statements from physicians and psychologists or other
acceptable medical sources that reflect judgments about the nature and severity of
[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and
prognosis, what [the claimant] can still do despite impairment(s), and [the
claimant’s] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting
20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion
sources: (1) treating physicians; (2) nontreating, examining physicians; and (3)
nontreating, nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x
758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§
404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must
consider a number of factors in determining how much weight to give to each
medical opinion, including (1) whether the physician has examined the claimant; (2)
the length, nature, and extent of a treating physician's relationship with the
claimant; (3) the medical evidence and explanation supporting the physician’s
opinion; (4) how consistent the physician’s opinion is with the record as a whole; and
(5) the physician’s specialization. These factors apply to both examining and non-
examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523
(11th Cir. 2014) (per curiam) (unpublished) (internal citations and quotation marks
omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) & (e)). While “the ALJ is
not required to explicitly address each of those factors[,]” Lawton v. Comm'r of Soc.
Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per curiam) (unpublished), “the ALJ
must state with particularity the weight given to different medical opinions and the
reasons therefor.” Winschel, 631 F.3d at 1179.
       The opinions of non-treating physicians “are not entitled to deference...”
McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam). Accord, e.g.,
Crawford, 363 F.3d at 1160 (“The ALJ correctly found that, because Hartig
examined Crawford on only one occasion, her opinion was not entitled to great
weight.”). On the other hand, “[t]he opinion of a treating physician…‘must be given
substantial or considerable weight unless “good cause” is shown to the contrary.’ ”
Phillips, 357 F.3d at 1240 (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th
Cir. 1997)). “Good cause exists ‘when the: (1) treating physician’s opinion was not
bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating
physician’s opinion was conclusory or inconsistent with the doctor's own medical
records.’ With good cause, an ALJ may disregard a treating physician’s opinion, but
he ‘must clearly articulate [the] reasons’ for doing so.” Winschel, 631 F.3d at 1179
(quoting Phillips, 357 F.3d at 1240-41) (internal citation omitted). See also, e.g.,
Bloodsworth, 703 F.2d at 1240 (“[T]he opinion of a treating physician may be
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 19 of 21            PageID #: 738




opinion about the effects of [Brothers’s] migraines was ‘without objective foundation

in the medical evidence of record[,]’ ” but relies on the arguments addressed and

rejected above.

      As for Dr. Kidd, Brothers challenges the ALJ’s decision to reject his opinion

that “fatigue prevents [Brothers] from lifting more than 10 lbs.[,]” which the ALJ



rejected when it is so brief and conclusory that it lacks persuasive weight or where
it is unsubstantiated by any clinical or laboratory findings. Further, the
[Commissioner] may reject the opinion of any physician when the evidence supports
a contrary conclusion.” (citation omitted)); Edwards v. Sullivan, 937 F.2d 580, 583
(11th Cir. 1991) (“The treating physician’s report may be discounted when it is not
accompanied by objective medical evidence or is wholly conclusory.”).
       Failure to clearly articulate the reasons for giving less than substantial or
considerable weight to the opinion of a treating physician “constitutes reversible
error.” Lewis, 125 F.3d at 1440. Moreover, an ALJ “may not arbitrarily reject
uncontroverted medical testimony[,]” Walden v. Schweiker, 672 F.2d 835, 839 (11th
Cir. 1982), or “substitute[] his judgment of the claimant’s condition for that of the
medical and vocational experts.” Freeman v. Schweiker, 681 F.2d 727, 731 (11th Cir.
1982) (per curiam). “But ALJs are permitted, and in fact required, to use judgment
in weighing competing evidence and reaching a final determination as to whether
an applicant is disabled[,]” McCullars v. Comm'r, Soc. Sec. Admin., 825 F. App'x
685, 691 n.1 (11th Cir. 2020) (per curiam) (unpublished), and “if an ALJ articulates
specific reasons for declining to give the opinion of a treating physician controlling
weight, and those reasons are supported by substantial evidence, there is no
reversible error.” Horowitz v. Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th Cir.
2017) (per curiam) (unpublished) (citing Moore, 405 F.3d at 1212). Accord Huigens
v. Soc. Sec. Admin., Comm’r, 718 F. App’x 841, 844 (11th Cir. 2017) (per curiam)
(unpublished). A court “will not second guess the ALJ about the weight the treating
physician’s opinion deserves so long as he articulates a specific justification for it.”
Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015) (citing
Moore, 405 F.3d at 1212).
       On January 18, 2017, the SSA substantially revised the regulations
governing how the Commissioner considers medical evidence, including medical
opinions. See 82 Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15,132 (Mar. 27, 2017).
However, those revisions apply only to claims filed on or after March 27, 2017, and
are therefore inapplicable to the subject application. Compare 20 C.F.R. §§
404.1520c, 416.920c (applicable to claims filed on or after on or after March 27,
2017) with 20 C.F.R. §§ 404.1527, 416.927 (applicable to claims filed before March
27, 2017).
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 20 of 21         PageID #: 739




found “has no foundation in the objective medical evidence of record.” (Doc. 12,

PageID.76). Indeed, the ALJ noted that the whole of Dr. Kidd’s opinion appeared

based on Brothers’s “statement about herself” and was not supported by the

objective medical evidence. (Id.). While Brothers cites numerous notations in the

medical record as supporting Dr. Kidd’s opinion regarding her ability to lift (see

Doc. 13, PageID.694), those notations largely document Brothers’s subjective

complaints of fatigue, lending support to the ALJ’s reasons for rejecting Dr. Kidd’s

opinion.

      As for Dr. Tocci, Brothers argues that her opinion is supported by treatment

records from Southwest Alabama Behavioral Health, which “the ALJ failed to

summarize and consider…” (Doc. 13, PageID.694). However, the ALJ specifically

referenced the exhibit number for those treatment notes in his discussion of Dr.

Tocci’s opinion (see Doc. 12, PageID.76), and at Step Three of his decision (see id.,

PageID.71); to the extent Brothers claims the ALJ was required to summarize

them, the Commissioner correctly points out that there is no rigid requirement that

an ALJ specifically refer to every piece of evidence in his decision. Mitchell, 771

F.3d at 782. Moreover, the mental health portions of the Southwest Alabama

Behavioral Health records, and specifically the notations to which Brothers cites,

were completed by an “adult outpatient therapist” who is not considered an

“acceptable medical source” under the Social Security regulations. Finally, Brothers

largely fails to address the ALJ’s determination that much of Dr. Tocci’s opinion

was inconsistent with her own examination notes. In sum, Brothers has failed to
Case 1:20-cv-00042-N Document 21 Filed 03/29/21 Page 21 of 21     PageID #: 740




show reversible error by the ALJ in his consideration of the medical opinions of

record.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Brothers’s applications for benefits is

therefore due to be AFFIRMED.

                                V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Brothers’s November 29, 2016 applications

for DIB and SSI is AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 29th day of March 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
